Citation Nr: 0828277	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement under the CHAMPVA 
program for dental care including tooth extractions, 
alveoplasty and dentures.     



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is the spouse of the veteran who served on 
active duty from December 1981 to December 1985.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2006 decision of the Department of Veterans 
Affairs (VA) Health Administration Center in Denver, 
Colorado.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The dental care received by the appellant consisted of 
tooth extractions, alveoplasty and provision of dentures.

2.  It is not shown that these procedures were essential or 
necessary in the treatment of the appellant's CHAMPVA-covered 
neurological condition, or that they were an integral part of 
the treatment of such condition.

3.  It is not shown that the treatment received met any of 
the other limited categories of dental treatment covered by 
the CHAMPVA program.   


CONCLUSION OF LAW

The criteria for payment or reimbursement of the dental care 
under the CHAMP VA program are not met.  38 U.S.C.A. § 1713 
(West, 2002); 38 C.F.R. § 17.272(a)(21) (2007).       



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The relevant facts are not in dispute 
as the type of dental treatment the appellant received is 
clearly established.  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board 
therefore finds that any deficiency in VA's VCAA notice or 
development action is harmless error.

II.  Factual Background

An April 1997 letter noted that the appellant and the 
children of the veteran and the appellant had been granted 
eligibility for CHAMPVA health benefits as of January 8, 
1997, the date the veteran became entitled to a permanent and 
total disability rating for his service connected disability.  

In an April 2006 letter a treating physician indicated that 
the appellant had painful neurological conditions, 
intractable cephalgia and a component of moderate trigeminal 
neuralgia.  The trigeminal neuralgia caused her to have 
extreme pain when brushing her teeth, which led her not to 
brush and care for the teeth and gums as much as one would 
normally.  Thus, although the neurological condition did not 
cause tooth decay, the pain from the condition had caused the 
appellant not to perform adequate dental hygiene because of 
discomfort.  

In the July 2006 decision, the Denver Health Administration 
Center denied appellant's claim because it found that the 
services for which the appellant requested payment or 
reimbursement, tooth extractions, alveoplasty and dentures, 
were not covered under the CHAMPVA program.  

In an August 2006 Notice of Disagreement the appellant's 
representative contended that the dental treatment the 
veteran received was medically necessary due to her covered 
medical condition of neuralgia associated with a post 
acoustic neuroma resection.  He argued that VA should pay the 
dental expenses since the need for dental care was associated 
with, and brought about by, the medical condition.  

In her January 2007 Form 9 the appellant indicated that her 
medical condition caused her to have nerve problems to her 
teeth and gums, which caused her teeth to go bad, no matter 
how much she brushed them, so at 38 years old she had to 
suffer with dentures for the rest of her life.  The dentures 
were her last resort and she went to the cheapest place 
possible.  She also noted that her primary insurance had no 
trouble seeing that her problem was a medical condition.  She 
further indicated that it 1998 she, her husband and her 3 
boys lost their home due to her medical bills.  She requested 
that the VA provide assistance in the form of payment for the 
dental treatment so that the family would not have to lose 
their home again.  She noted that her primary health 
insurance was Mail Handler's insurance.  

III.  Analysis

Under the CHAMPVA program: 

(a) Benefits cover allowable expenses for 
medical services and supplies that are 
medically necessary and appropriate for 
the treatment of a condition and that are 
not specifically excluded from program 
coverage. Covered benefits may have 
limitations. The fact that a physician 
may prescribe, order, recommend, or 
approve a service or supply does not, of 
itself, make it medically necessary or 
make the charge an allowable expense, 
even though it is not listed specifically 
as an exclusion. The following are 
specifically excluded from program 
coverage:

. . . (21) Dental care with the following 
exceptions: 
(i) Dental care that is medically 
necessary in the treatment of an 
otherwise covered medical condition, is 
an integral part of the treatment of such 
medical condition, and is essential to 
the control of the primary medical 
condition.  
(ii) Dental care required in preparation 
for, or as a result of, radiation therapy 
for oral or facial cancer. 
(iii) Gingival Hyperplasia. 
(iv) Loss of jaw substance due to direct 
trauma to the jaw or due to treatment of 
neoplasm. 
(v) Intraoral abscess when it extends 
beyond the dental alveolus. 
(vi) Extraoral abscess. 
(vii) Cellulitis and osteitis which is 
clearly exacerbating and directly 
affecting a medical condition currently 
under treatment. 
(viii) Repair of fracture, dislocation, 
and other injuries of the jaw, to include 
removal of teeth and tooth fragments only 
when such removal is incidental to the 
repair of the jaw. 
(ix) Treatment for stabilization of 
myofascial pain dysfunction syndrome, 
also referred to as temporomandibular 
joint (TMJ) syndrome. Authorization is 
limited to initial radiographs, up to 
four office visits, and the construction 
of an occlusal splint. (x) Total or 
complete ankyloglossia. 
(xi) Adjunctive dental and orthodontic 
support for cleft palate. 
(xii) Prosthetic replacement of jaw due 
to trauma or cancer.  

38 C.F.R. § 17.272(a).

The appellant contends that the dental treatment she received 
should be covered under her CHAMPVA coverage because the 
dental condition treated was caused by her covered 
neurological condition.  The applicable regulations do not 
allow for dental treatment on the basis that a covered 
condition caused the dental problem for which the CHAMPVA 
beneficiary seeks coverage, however.  Instead, coverage is 
generally provided if the dental care is necessary and 
essential to treating the covered condition and is an 
integral part of treating the covered condition.  38 C.F.R. 
§ 17.272(a)(21)(i).  Coverage will also be provided in the 
additional limited circumstances noted above.  38 C.F.R. 
§ 17.272(a)(21)(ii-xii). 

In the instant case, there is no evidence, nor does the 
appellant or her representative allege, that the dental 
treatment she received was in any way necessary or essential 
to treat her covered neurological condition or that it was an 
integral part of the treatment for such condition.  38 C.F.R. 
§ 17.272(a)(21)(i).  Further, the treatment, which consisted 
of tooth extractions, alveoplasty and dentures does not fall 
under the other limited categories of dental treatment 
available to CHAMPVA beneficiaries.  38 C.F.R. 
§ 17.272(a)(21)(ii-xii).  Notably, removal of teeth can be 
covered if it is incidental to repair of the jaw but that is 
not the case for the appellant.  38 C.F.R. § 17.272(a)(viii).  
The Board sympathizes with the appellant's financial 
difficulties.  It is not empowered, however, to award payment 
or reimbursement of medical expenses when such payment or 
reimbursement is not authorized by the applicable law.  
Accordingly, because it is not shown that the appellant's 
dental treatment was necessary or essential to treating her 
covered neurological condition, or that it was an integral 
part of the treatment for the neurological condition; and 
because the treatment received does not fall under any of the 
other limited categories of covered dental treatment, the 
claim for payment or reimbursement for the costs of such 
treatment must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement under the CHAMP VA 
program for dental care including tooth extractions, 
alveoplasty and dentures is denied.     



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


